Case 2:18-ml-02814-AB-FFM Document 199-22 Filed 02/26/19 Page 1 of 6 Page ID
                                 #:6482




                EXHIBIT 38
                                                                                                                                                                             EXHIBIT 38-1
                     Case 2:18-ml-02814-AB-FFM Document 199-22 Filed 02/26/19 Page 2 of 6 Page ID
                                                      #:6483

             From:          Kirchhoffer, Johann (J) </o~ford/ou~fordeul/cn~recipients/cn~jkirchho>
             Sent:          Wed Jan 21200906:06:31 EST
                            Kirchhoffer, Johann (J.) </o~ford/ou~fordeul/cn~recipients/cn~jkirchho>;Ludwig, Michael <michaeLludwig@getrag.de>;Emmanuel.Barajas-Cortes@continental-
                            corporation.com <emmanueLbarajas-cortes@continental-corporation.com>;Andritsis, Jeny <jerry.andritsis@getrag.de>;Hura, Scott (B.S.)
                            </o~ford/ou~fordnal/cn~recipients/cn~shura>;Kailash.Saini@getrag.de <kailash.saini@getrag.de>;Hathaway, Rich (RR)
                            </o~ford/ou~fordnal/cn~recipients/cnccrhathawa>;Juergen.Kuffer@continental-corporation.com <juergen.kuffer@continental-corporation.com>;Hettich, Ralf
             To:            <ralf.hettich@getrag.de>;Dieter.Krause@continental-corporation.corn <dieter.krause@continental-corporation.corn>;Cristian.Mos@continental-corporation.corn
                            <cristian.rn os@continental-corporation. corn>; Thornas.1.1aier@continental -corporation. corn <thorn as.rn aier@continental-
                            corporation. corn>;Jean.Daniel.Ackenn ann@continental-corporation. corn <jean.daniel.ackennann@continental-corporation.corn>;Roland Bechtold
                            <roland.bechtold@getrag.de>;Kroell, Torsten (T.) </o~ford/ou~fordeul/cn~recipients/cn~tkroell>;Szewczyk, Gregory <gregory.szewczyk@getrag.de>;Kaddouh,
                            Ibrahim <ibrahim.kaddouh@getrag.de>
                            Soehner, Reiko <heiko.soehner@getrag.de>;Aversa, Fiero (P.) </o~ford/ou~fordnal/cnccrecipients/cn~paversa>;Haran, Ed (E.W.)
                            </o~ford/ou~fordnal/cn~recipients/cn~eharan>;Davidson, Eileen (E.A) </o~ford/ou~fordnal/cn~recipients/cn~edavids2>;De Vincent, Ernie
             CC:
                            <ernie.devincent@getrag.de>;Seufert, Martin <martin.seufert@getrag.de>;Plotkin, Charlie (CW.) </o~ford/ou~fordnal/cn~recipients/cn~cplotkin>;Seufert, Martin
                            <martin.seufert@getrag.de>;Hettich, Ralf <ralf.hettich@getrag.de>;Taal, Martin (M) </o~ford/ou~fordeul/cnccrecipients/cn~mtaal>
             Subject:       RE: MAM - Interface FMEA Summary+ SEV Reduction Process (YC Reduction Process) - Reclassified for 'Loss of Drive'
             Attachments:


             Importance:    Normal
             Priority:      Normal
             Sensitivity:   None

            Dear All
            From the Campaign Prevention team and connecting to the CP DD2 I would like to share with you the attached information about a campaign/field service
            action, concedrning a TCU exposed to splash water and corrosion similar to the MAM on the DPS6. The Failure Modes affecting the Back Up Light and
            Cranking leading to 'Unexpected Vehicle Movement' or Traffic Irritation afre affected.

            This is effecting item 2.1.2) - Back Up Light Function - from the Electrical FMEA and item 2.4) concerning the Mechanical FMEA , failure modes leading
            to the back up light electrical malfunction.
            This an additional awareness item with respect to the YC classifications isolated under items 2.1.2 and 2.4!
            Best Regards
            Hennes

            Vehicle Make/ Model: Model Year(s):
            THOMAS BUILT BUSES/ SAF-T-LINER HDX 2003-2006

            Manufacturer: DAIMLER TRUCKS NORTH AMERICA Mfr's Report Date: JAN 08, 2009
            NHTSA CAMPAIGN ID Number: 09VOIIOOO NIA
            NHTSA Action Number: NI A

            Component: POWER TRAIN:AUTOMATIC TRANSMISSION:CONTROL MODULE (TCM, PCM)
            Potential Number of Units Affected: 2426
            Summary:
            DAIMLER TRUCKS IS RECALLING 2,426 THOMAS BUILT BUSES MY 2003 THROUGH 2006 SAF-T-LINER HDX SCHOOL AND NON
            SCHOOL BUSES MANUFACTURED BETWEEN APRIL I, 2002 THROUGH AUGUST 30, 2005. THE AUTOMATIC TRANSMISSION CONTROL
            MODULE (VIM) LOCATED BETWEEN THE FRAME RAILS NEAR THE FRONT AXLE AND OUTSIDE THE TRANSMISSION CONTROL
            MODULE COVER MAY BECOME CORRODED DUE TOW ATER AND ROAD SPRAY INTRUSION. VIM CORROSION MAY CAUSE THE
            STARTER MOTOR TO ENGAGE UNEXPECTEDLY OR THE BACKUP LIGHTS TO OPERATE INTERMITTENTLY.
            Consequence:
            UNEXPECTED STARTER ENGAGEMENT OR INTERMITTENT BACKUP LIGHT OPERATION MAY LEAD TO A VEHICLE CRASH OR
            PERSONAL INWRY.
            Remedy:
            DAIMLER TRUCKS WILL NOTIFY OWNERS AND REPAIRS WILL BE PERFORMED BY THOMAS BUILT BUSES DEALERSHIPS AND
            DIRECT WARRANTY CUSTOMERS FREE OF CHARGE. THE RECALL IS EXPECTED TO BEGIN ON OR ABOUT MARCH 6, 2009. OWNERS
            MAY CONTACT DAIMLER TRUCKS TOLL-FREE AT 1-800-547-0712.
            Notes:
            DAIMLER TRUCKS' RECALL NO. FL-544




            Johann Kirchhoffer
            Powershift Fwd Model Quality Spvr
            Ext.:49-221-90-32192 Fax: -31243
            ("Quality means that the Customer is coming back and not the Product"- Herrmann Tietz, Founder of 'Hertie' Salehouse Chain)

            Ford-Werke GmbH
            Henry-Ford-StraBe I
            50735 Koln
            Sitz der Gesellschaft: Koln
            Registergericht Koln;HRB 54183
            Vorsitzender des Aufsichtsrats: John Fleming
            Geschiiftsfiihrung: Bernhard Mattes (Vorsitzender), Doris Adam, Werner Harbers, Dr. Hermann H. Hollmann, Dr. Franz-JosefLaermann, Rainer Ludwig,
            Dr. Wolfgang Schneider, Jurgen Stackmann




Produced Subject to a Confidential Protective Order                                                                                                                                        VGSS-00021665
                                                                                                                                                           EXHIBIT 38-2
                 Case 2:18-ml-02814-AB-FFM Document 199-22 Filed 02/26/19 Page 3 of 6 Page ID
                                                  #:6484

            From: Kirchhoffer, Johann (J.)
            Sent: Montag, 3. November 2008 08: 14
            To: Kirchhoffer, Johann (J.); 'Ludwig, Michael'; 'Emmanuel.Barajas-Cortes@continental-corporation.com'; 'Andritsis, Jerry'; Hura, Scott (B.S.);
            'Kailash.Saini@getrag.de'; 'Soehner, Reiko'; Hathaway, Rich (R.R.); 'Juergen.Kuffer@continental-corporation.com'; 'Hettich, Ralf';
            'Dieter.Krause@continental-corporation.com'; 'Cristian.Mos@continental-corporation.com'; 'Thomas.Maier@continental-corporation.com';
            'Jean.Daniel.Ackermann@continental-corporation.com'; 'De Vincent, Ernie'; 'Roland Bechtold'; Kroell, Torsten (T.); 'Szewczyk, Gregory'
            Cc: 'Soehner, Reiko'; Aversa, Piero (P.); Haran, Ed (E.W.); Davidson, Eileen (E.A.); 'De Vincent, Ernie'; Zuenskes, Martin (M.P.); 'Seufert, Martin';
            'Thomas Marx'; Plotkin, Charlie (C.W.); 'Seufert, Martin'
            Subject: RE: MAM - Interface FMEA Summary+ SEV Reduction Process (YC Reduction Process) - Reclassified for 'Loss of Drive'

            Dear All
            Attached please find the updated version of the Electrical and ATIC/RPS Interface FMEA. There is a minor update done. Under the Ford Effect Column we
            changed the SEV for 'no engine braking' from SEV 7 to SEV 8. There is no effect on the anlaysis below. The Mechnaical Interface FMEA is not affected.
            Best Regards
            Hennes
            << File: 2008-06-27_250DKG-ATIC106_AS5134_FM_Reclassified_03112008_All_Programs.xls »<<File:
            MAM - Electrica!Interface - 03112008- B299N- C346.xls >>

            Johann Kirchhoffer
            Powershift Fwd Model Quality Spvr
            Ext.:49-221-90-32192 Fax: -31243
            ("Quality means that the Customer is coming back and not the Product"- Herrmann Tietz, Founder of 'Hertie' Salehouse Chain)

            Ford-Werke GmbH
            Henry-Ford-Strasse 1, 50735 Koln
            Sitz der Gesellschaft:Koln
            Registergericht Koln, HRB 54183
            Vorsitzender des Aufsichtsrats:Albert Caspers
            Geschiiftsfiihrung: Bernhard Mattes(Vorsitzender), Doris Adam, Werner Harbers, Dr. Herman H.Hollmann, Rainer Ludwig, Dr. Wolfgang Schneider,
            Jurgen Stackmann



            From: Kirchhoffer, Johann (J.)
            Sent: Freitag, 24. Oktober 2008 09:18
            To: Kirchhoffer, Johann (J.); 'Ludwig, Michael'; 'Emmanuel.Barajas-Cortes@continental-corporation.com'; 'Andritsis, Jerry'; Hura, Scott (B.S.);
            'Kailash.Saini@getrag.de'; 'Soehner, Reiko'; Hathaway, Rich (R.R.); 'Juergen.Kuffer@continental-corporation.com'; 'Hettich, Ralf';
            'Dieter.Krause@continental-corporation.com'; 'Cristian.Mos@continental-corporation.com'; 'Thomas.Maier@continental-corporation.com';
            'Jean.Daniel.Ackermann@continental-corporation.com'; 'De Vincent, Ernie'; 'Roland Bechtold'; Kroell, Torsten (T.); Szewczyk, Gregory
            Cc: 'Soehner, Reiko'; Aversa, Piero (P.); Haran, Ed (E.W.); Davidson, Eileen (E.A.); 'De Vincent, Ernie'; Zuenskes, Martin (M.P.); 'Seufert, Martin';
            'Thomas Marx'; Plotkin, Charlie (C.W.); 'Seufert, Martin'
            Subject: RE: MAM - Interface FMEA Summary+ SEV Reduction Process (YC Reduction Process) - Reclassified for 'Loss of Drive'

            Dear All
            Attached please find the SEV reduction results including the SEV reclassification of'Loss of Drive' to SEV~8. The following summary is leaning on the
            initial summary and outlines the changes on every item. The items not listed remain unchanged:

            1.5) Master Documentation
            Attached please find the revised Master documentations for the electrical/ ATIC/RPS and the mechanical Interface
            << File: MAM - Electrica!Interface - 24102008- B299N- C346.xls >> Electrical
            Please note that the Power Relay Interface is reflected as a draft only_ will be handled with a separate session

            << File: 2008-06-27_ 250DKG-ATIC106_ AS5134_FM _Reclassified_ 12102008_ All_Programs.xls » ATIC/RPS
            << File: 250DKG-FMEA-Linkage MAM Mechanik_l2102008.xls >> Mechanical

            2) SEV Reduction Results

            2.1) MAM Electrical Interface FMEA
            2.1.1) Interface FMEA - YC's without countermeasures
            In total 81 critical Failure Modes have been analysed. Please see also the attache documentaion.
            << OLE Object: Picture (Enhanced Metafile)>>
            2.1.2) Interface FMEA - YC's with countermeasures
            << OLE Object: Picture (Enhanced Metafile)>>
            There are a total of3 potential YC's remaining. Please see the attached .pdfFile effecting FMVSS items:
            < < File: MAM_Electrica!Interface _ 12102008_ B299N_ C346 _ SEV9 items.pd[>>
            - Back Up Light - open load/always power
            - Park Lock Function - always ground

            Potential SC's
            - All 'Loss of Power' Items where no redundancy could be applied are rated to SEV 8 - with post warning.
            - On all Failure modes with 'Loss of Drive' and redundnacy applied, the SEV ~ 7 with IP warning
            - On all Failure modes with FMEM actions applied AND leading to 'Loss of Drive' as an FMEM action (TRS Failures) the SEV~8 with pre-warning
            - 1 item with SEV 8 - potential SEV~l0 - is the Capacitor Overload Test result where a potential thermal event has taken place - needs further verification

            2.2) A TIC/Mosfets Interface FMEA




Produced Subject to a Confidential Protective Order                                                                                                                  VGSS-00021666
                                                                                                                                                            EXHIBIT 38-3
                 Case 2:18-ml-02814-AB-FFM Document 199-22 Filed 02/26/19 Page 4 of 6 Page ID
                                                  #:6485

            In total 47 Failure Modes have been analysed
            2.2.1) Without countermeasures I FM is classified to SEV 10
            2.2.1) With Countermeasures applied there are no IO remaining
            << OLE Object: Picture (Enhanced Metafile)>>

            Potential SC's
            - Monitoring Unit not operational - SEV 8 with post warning
            - temperture pending switch off of all BLDC'c (The Occurance here is pending on Overheating the transmisssion within a high temp enviornment and
            driving GL40 or Trailer Towing - Fan control is here the countemeasure which need to be explored more in detail when this is required, if any to keep the
            MAM cooled down. This implies that Ford has fully access to all of the 4 MAM tempreture sensor information) - SEV 8 with pre-warning
            - SEV 7 items are related to 'Loss of Drive' with redundnacy applied

            Important: The team has concluded that a cross communication between the Clutch I and the Clutch 2 A TIC can be excluded due to their far different
            posiiton within the power board

            2.3) RPS (Rotor Position Sensor) Interface FMEA
            In total 12 Failure Modes have been analysed
            2.3.1) Without Countermeasures all 12 FM's are classified with SEV 8 assiocated to 'Loss of Drive'
            2.3.2) With Countermeasures all 12 FM's are reclassified to SEV~7 taking redundnacy under consideration

            2.4) Mechanical FMEA
            Please note that the effects on the MAM cavity FM's are the resulting FM's from the electrical Interface/A TIC/RPS FMEA's analysis with countermeasures
            applied

            In total 18 FM have been evaluated:
            SEV Classification without Countermeasures:

            << OLE Object: Picture (Enhanced Metafile)>>
            SEV Classification with Countermeasures:
            << OLE Object: Picture (Enhanced Metafile)>>

            2.4.2) With Countermeasures applied 6 FM are remaining with a YC classification:
            - I item effecting Government Regulation with respect to material
            - the remaining 5 items are effecting the connector design and the MAM cavity - connecting to the FMVSS - SEV 9 classification as an effect to a
            mechanical issue. Please see attached extraction:
            << File: MAM_Electrica!Interface _ 12102008_ B299N_ C346 _ SEV9 items.pd[>>

            Conti Software items and Next Steps are unchanged. Please cascade this information into the D _P-FMEA's.Please feel free to discuss any issue or
            disagreement with this summary. Thanks!
            Best Regards
            Hennes


            Johann Kirchhoffer
            Powershift Fwd Model Quality Spvr
            Ext.:49-221-90-32192 Fax: -31243
            ("Quality means that the Customer is coming back and not the Product"- Herrmann Tietz, Founder of 'Hertie' Salehouse Chain)

            Ford-Werke GmbH
            Henry-Ford-Strasse I, 50735 Koln
            Sitz der Gesellschaft:Koln
            Registergericht Koln, HRB 54183
            Vorsitzender des Aufsichtsrats:Albert Caspers
            Geschiiftsfiihrung: Bernhard Mattes(Vorsitzender), Doris Adam, Werner Harbers, Dr. Herman H.Hollmann, Rainer Ludwig, Dr. Wolfgang Schneider,
            Jurgen Stackmann



            From: Kirchhoffer, Johann (J.)
            Sent: Montag, 15. September 2008 23:43
            To: Kirchhoffer, Johann (J.); 'Ludwig, Michael'; Kripli, Paul; 'Andritsis, Jerry'; Hura, Scott (B.S.); 'Kailash.Saini@getrag.de'; 'Soehner, Reiko'; Hathaway,
            Rich (R.R.); 'Juergen.Kuffer@continental-corporation.com'; Hettich, Ralf; 'Dieter. Krause@continental-corporation.com'; 'Guenter. Hoetzl@continental-
            corporation.com'; Aversa, Piero (P.); Haran, Ed (E.W.); 'Emmanuel.Barajas-Cortes@continental-corporation.com'; Davidson, Eileen (E.A.);
            Cristian.Mos@continental-corporation.com; 'Thomas.Maier@continental-corporation.com'; 'Jean.Daniel. Ackermann@continental-corporation.com';
            'De Vincent, Ernie'; Zuenskes, Martin (M.P.); Seufert, Martin; 'Thomas Marx'; 'Roland Bechtold'; Wozniak, Kenneth (K.P.); Plotkin, Charlie (C.W.)
            Subject: MAM - Interface FMEA Summary+ SEV Reduction Process (YC Reduction Process)

            Dear All
            The following summarises the the MAM Interface FMEA effort as such and the assiocated SEV reduction process.

            I) Overview
            I. I) Interface FMEA Boundary
            The MAM interface FMEA has beec conducted within the following process:
            I. I. I Electrical Part
            - All input and output interfaces have been considered
            - The ATIC's and the RPS (Rotor Position Sensor) have been considered separately




Produced Subject to a Confidential Protective Order                                                                                                                    VGSS-00021667
                                                                                                                                                            EXHIBIT 38-4
                 Case 2:18-ml-02814-AB-FFM Document 199-22 Filed 02/26/19 Page 5 of 6 Page ID
                                                  #:6486

            - The lectrical Interface FMEA includes the PCB's - power and logic
            1.1.2 Mechanical Part
            - The mechanical FMEA included the MAM Cavitiy,BLDC's,Connector Systems and MAM Bolts
            1.1.3) Interfaces/Vehicle Enviornment
            - The Transmission Connector/Vehicle Connector Interface/Sealing Sysem and the bolt Connection have been considered
            - The interface FMEA covers B299N and C346N at this point. The follow up programs will be evaluated as a next step
            - The power up relay is also included - It is important that the SEV classification will be cascaded to the team responsible for the pwer up system

            1.2) BLDC Failure Modes
            There has been a lot of discussions how the BLDC motor do fail if one phases resp. 1 comutation signal has been lost. Finally the team came to the
            conclusion that the BLDC will always loss torque and never remain on a constant high torque or even increase torque, hence all Effects concerning 'Tie Up'
            and assiocated to 'Unexpected Vehicle Movement are invalid and have been extracted out of the documentation

            1.3) SEV Reduction Process
            - The pre-analysis phase of the Interface FMEA has been strictly developed without Countermeasures
            - Conti Detection/Diagnostics have been applied for Failure Mode detection
            - In 90% of the cases the FORD FMEM control strategy is responsible in managing the assiocated Failure Modes
            - In case the Failure Mode has been detected and appropiorate FMEM action replacing the Failure Mode and the Failure Mode NOT eccaping to the
            customer at the same time, the new SEV can be used for further development activities
            - The SEV reduces classification is then cascaded intot the D-FMEA/P-FMEA and to the subsequent Tier 2 supplier FMEA's. These SEV classification is
            then establishing the potential SC#s and CC#s to be analysed
            - Hence, this is not a SEV reduction on the System Level, but the attempt to reduce the number of YC's

            1.4) Diagnostics/FMEM Requirements
            In order to make the SEV Reduction process a valid one and driving vehicle safety and cost control at the same time the following requirements are
            mandatory for the FMEM/Diagnostics System. The FMEM/Diagnostics System must work with an OCC~ 1 since we are reducing potential YC's:
            - This implies that the Conti/Ford diagnostics Software is complete and is functioning with 100% reliability
            - Active and Passive opening of the Clutch System under all ambient/operating temperatures
            - Block Detection/Self Opening within LuK control Strategy
            - Sufficient enough duration of detection
            - Taking full advantage of the transmission redundancy
            - Hill Lauch Assist is full functional and supporting the DPS6 in case of a Failure Event
            - It has to ensured that from the synchroniser control aspect the synchronisation is always - 100% reliable to 100% engaged - in order to avoid gear jump
            outs
            ... and more

            1.5) Master Documentation
            Attached please find the !ates documentation with the entire content described above
            << File: 2008-06-27_250DKG-ATIC106_AS5134_FM_Compl_l5092008.xls >><<File: 250DKG-FMEA-Linkage MAM Mechanik_13092008.xls >> «
            File: 2008-04-16 _ 250DKG-electrical-FMEA-Linkage _ 13092008.xls >>
            2) SEV Reduction Results

            2.1) MAM Electrical Interface FMEA
            2.1.1) Interface FMEA - YC's without countermeasures
            In total 81 critical Failure Modes have been analysed. Please see also the attache documentaion.
            << OLE Object: Picture (Enhanced Metafile)>>

            2.1.2) Interface FMEA - YC's with countermeasures
            << OLE Object: Picture (Enhanced Metafile)>>
            There are a total of 16 YC's remaining. 2 items are out of the scope of the MAM. Please see the attached .pdf File effecting:
            << File: DPS6_MAM_YCs_Electrical.pdf>>
            - Power to all BLDC's - only the circuit up to the Star Point (including Capacitor Issue)
            - Power Supply to the Logical Unit
            - Common Ground to the PCB's
            - CAN Signal Interface
            - Shift Lock in P only - FMVSS
            - Back Up Light - FMVSS
            - TRS Sensor Signals
            - TRS Power Supply
            - TRS Ground Supply

            2.2) A TIC/Mosfets Interface FMEA
            In total 47 Failure Modes have been analysed
            2.2.1) Without countermeasures all of the 47 FM's are classified to SEV 10 items
            2.2.1) With Countermeasures applied there are only 2 FM with SEV 10 remaining:
            - Monitoring Unit not operational
            - temperture pending switch off of all BLDC'c (The Occurance here is pending on Overheating the transmisssion within a high temp enviornment and
            driving GL40 or Trailer Towing - Fan control is here the countemeasure which need to be explored more in detail when this is required, if any to keep the
            MAM cooled down. This implies that Ford has fully access to all of the 4 MAM tempreture sensor information)

            Important: The team has concluded that a cross communication between the Clutch 1 and the Clutch 2 A TIC can be excluded due to their far different
            posiiton within the power board

            2.3) RPS (Rotor Position Sensor) Interface FMEA
            In total 12 Failure Modes have been analysed
            2.3.1) Without Countermeasures all 12 FM's are classified with SEV 10




Produced Subject to a Confidential Protective Order                                                                                                                 VGSS-00021668
                                                                                                                                                            EXHIBIT 38-5
                 Case 2:18-ml-02814-AB-FFM Document 199-22 Filed 02/26/19 Page 6 of 6 Page ID
                                                  #:6487

            2.3.2) With Countermeasures none are remaining

            2.4) Mechanical FMEA
            In total 16 FM have been considered

            << File: DPS6_MAM Hardware Interface FMEA_l6092008.pdf>>
            2.4.1) 11 of the 16 FM have been classified with SEVl0 - without Countermeasure
            2.4.2) With Countermeasures applied 9 FM are remaining with SEV 10 classification;
            - 1 item effecting the handling of the MAM in the vehicle assy line - Ford responsibility
            - 1 item effecting Government Regulation with respect to material
            - the remaining items are effecting the connector design and the MAM cavity - please note that the effects on the MAM cavity FM's are the resulting FM's
            from the electrical Interface/ATIC/RPS FMEA's analysis with countermeasures applied

            3) Diagnostics Enhancement - Conti Side
            3.1) Interface FMEA
            << File: MAM_DPS6_Diagnostics Enhancement_Interface.pdf>>
            Please find the items from the Conti Detection side to be clarified and further developed with the Ford Diagnostic Team:
            - Most important is the fact that no Diagnostics for ISS2 are implemented into the Conti Diagnostic Software - this is a must - For to request Conti for
            implementation
            - Proposal to be developed from Conti on the 'Wake Up Input' and the 'Ignition Run Start' input

            3.2) ATIC Interface
            << File: 2008-06-27_250DKG-ATIC106_Diagnostics.pdf »
            - Ford needs to be notified for every FM detected - Conti to develop and inform Ford
            - Temperture out of range failure is not detectable neither with Ford nor with Conti
            - The 4 temperature sensors MUST be more robust with respect to temp. Resistance than the ATIC itself - Conti to check
            - Electrical Failure on the TEMP sensore detectable ? - Conti to clarify

            3.3) RPS Module
            - All the Failure modes are detectable - Conti to ensure that Ford Software is notified

            4) Next Steps
            - Conti to cascade SEV classification into the D/P-FMEA
            - Conti to investigate the P-FMEA impact
            - Ford to establish jointly with Getrag a Rel. And Robustness Plan for the FMEM Conrtol System
            - Conti to follow up on the open items with respect to Detection enhancement

            Regards
            Hennes

            Johann Kirchhoffer
            Powershift Fwd Model Quality Spvr
            Ext.:49-221-90-32192 Fax: -31243
            ("Quality means that the Customer is coming back and not the Product"- Herrmann Tietz, Founder of 'Hertie' Salehouse Chain)

            Ford-Werke GmbH
            Henry-Ford-Strasse 1, 50735 Koln
            Sitz der Gesellschaft:Koln
            Registergericht Koln, HRB 54183
            Vorsitzender des Aufsichtsrats:Albert Caspers
            Geschiiftsfiihrung: Bernhard Mattes(Vorsitzender), Doris Adam, Werner Harbers, Dr. Herman H.Hollmann, Rainer Ludwig, Dr. Wolfgang Schneider,
            Jurgen Stackmann




Produced Subject to a Confidential Protective Order                                                                                                                    VGSS-00021669
